In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00201-CR



          ANITA YVETTE SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                  Gregg County, Texas
               Trial Court No. 2016-2476




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       Appellant Anita Yvette Smith has filed a motion to dismiss this appeal. As authorized by

Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P.

42.2(a).

       Accordingly, we dismiss this appeal.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:      October 24, 2017
Date Decided:        October 25, 2017

Do Not Publish




                                              2